Case 20-20875-CMB          Doc 26     Filed 12/03/20 Entered 12/03/20 19:09:12           Desc Main
                                     Document      Page 1 of 6




                  IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA
  ****************************************************************************
                                      )
   IN RE:                             )         Bktcy. 20-20875-CMB
                                      )
   NASH BUILDING COMPANY,             )         Chapter 7
                                      )
          DEBTOR                      )
  ****************************************************************************
                                      )
   ROBERT H. WYCHE,                   )         Doc. # ____
                                      )
          Movant,                     )         Related Doc. # 18, 23, 24
                                      )
          v.                          )         Hearing Date: 12/16/20
                                      )
   NASH BUILDING COMPANY;             )         Hearing Time: 10:00 AM
   MONROE NASH; TERRA                 )
   INVESTMENTS, LLC; and ROBERT       )
   SHEARER, CHAPTER 7 TRUSTEE,        )
                                      )
          Respondent(s).              )
  ****************************************************************************
                            JOINT STATUS REPORT

        COME NOW Robert H. Wyche (“Mr. Wyche”), by and through his undersigned

 counsel, and Nash Building Company, by and through its undersigned counsel, and do file the

 within Status Report, upon a cause whereof the following is a statement, to wit:

 I.     BACKGROUND

        1.         The disputes between the parties in this matter arise from a construction project

 involving the Debtor, Nash Building Company’s (“Debtor”) construction of Mr. Wyche’s home

 at 194 Merriman Road, Sewickley Heights, PA 15143 (“Project”).

        2.         Litigation was pending in State Court over the Project when the above-captioned

 case was filed.
Case 20-20875-CMB       Doc 26     Filed 12/03/20 Entered 12/03/20 19:09:12           Desc Main
                                  Document      Page 2 of 6




        3.     Prior to October 2, 2020, Mr. Wyche attempted to obtain documents from

 Debtor, Monroe Nash (“Mr. Nash”), and Terra Investments, LLC (“Terra”) pursuant to Federal

 Rule of Bankruptcy Procedure 2004.

        4.     In response to Mr. Wyche’s document requests, the Debtor produced some

 documents while objecting to certain requests. As of the date of the within Joint Status Report,

 the Parties have reached an understanding with respect to anything outstanding regarding the

 Debtor. Mr. Nash, and Terra objected to all document requests directed to them and continue

 to do so.

        5.     On October 2, 2020, Mr. Wyche filed a Motion to Compel against Debtor, Mr.

 Nash, and Terra (the “Motion to Compel”).

        6.     The Motion to Compel sought essentially four (4) forms of relief, summarized

 as follows:

               a.      An Order directing Debtor to provide full and complete responses to
                       certain requests for production of documents directed to Debtor pursuant
                       to Federal Rule of Bankruptcy Procedure 2004;

               b.      An Order directing Mr. Nash to provide full and complete responses to a
                       subpoena directed to Mr. Nash;

               c.      An Order directing Terra to provide full and complete responses to a
                       subpoena for documents directed to Terra; and

               d.      An Order permitting the examination under oath of Mr. Nash in his
                       individual capacity and appropriate representatives of the Debtor and
                       Terra.

        7.     Debtor, Mr. Nash, and Terra objected to the relief requested in the Motion to

 Compel to the extent it involved any of the Debtor’s asserted objections, Mr. Nash or Terra.




                                                2
Case 20-20875-CMB          Doc 26    Filed 12/03/20 Entered 12/03/20 19:09:12             Desc Main
                                    Document      Page 3 of 6




 The Debtor also produced documents on the same day the Motion to Compel was filed so the

 allegations about what documents were outstanding with respect to the Debtor were inaccurate.

         8.        A hearing on the Motion to Compel was held on October 29, 2020.

         9.        At the hearing, the Court continued the matter to December 16, 2020, at 10:00

 AM, directed the parties to hold a two-hour meeting to attempt to resolve their disputes and/or

 narrow the issues, and directed the parties to file a Status Report by December 3, 2020.

         10.       Counsel for the parties held an in-person two-hour meeting on December 3,

 2020.

         11.       This Status Report is filed to apprise the Court of the status of this matter in

 advance of the upcoming hearing.

         12.       The parties will continue to attempt to resolve their differences prior to the

 upcoming hearing.

 II.     STATUS OF DISCOVERY DIRECTED TO DEBTOR AND SCOPE OF RULE
         2004 EXAMINATION

         13.       The disputes between the parties relative to the document requests submitted to

 Debtor have been almost entirely resolved, as detailed on Exhibit “1” attached hereto.

         14.       The remaining open items relating to document production are highlighted on

 Exhibit “1”.

         15.       With respect to a Rule 2004 Examination of the Debtor, the parties’ positions

 are as follows:

                   a.     Mr. Wyche: Mr. Wyche believes that the Debtor’s representative at Rule
                          2004 Examination will be Mr. Nash. As a party in interest, Mr. Wyche
                          is permitted to conduct a broad and unfettered examination of the
                          Debtor’s representative(s) concerning the acts, conduct, or property or to
                          the liabilities and financial condition of the Debtor, and all matters which


                                                   3
Case 20-20875-CMB        Doc 26     Filed 12/03/20 Entered 12/03/20 19:09:12            Desc Main
                                   Document      Page 4 of 6




                        may impact the Debtor’s estate, which he believes include all of the
                        subject areas upon which documents have been requested from Debtor.
                        In particular, at this time, Mr. Wyche believes relevant topics of
                        examination at the Rule 2004 Examination will consist of, without
                        limitation: i) information about the assets and operations of Mr. Nash;
                        ii) the relationship between and among Debtor, Terra, and Mr. Nash; iii)
                        information relevant to potential claims creditors or the estate may have
                        against Mr. Nash relating to potential claims for breach of fiduciary duty,
                        usurpation of corporate opportunities, successor liability, and/or multiple
                        forms of veil-piercing (including without limitation traditional veil-
                        piercing and/or enterprise liability).

                b.      Debtor: Debtor anticipates that its representative will be Mr. Nash. It
                        should be clear that Mr. Nash is testifying as the corporate representative
                        of the Debtor and is not offering testimony in an individual capacity. The
                        Debtor believes that the scope of such an exam should be broad with
                        respect to the Debtor but very limited with respect to any non-debtor
                        parties. With respect to non-debtor parties, including Mr. Nash and
                        Terra, only the nature and extent of any non-debtor party’s relationship
                        to the Debtor should be examined. Anything related to the underlying
                        business and financials of non-debtor parties should be expressly off
                        limits.

 III.   STATUS OF DISCOVERY DIRECTED TO MR. NASH AND SCOPE OF RULE
        2004 EXAMINATION

        16.     The document attached hereto as Exhibit “2” sets forth the current status of the

 documents sought from Mr. Nash pursuant to the subpoena.

        17.     The remaining open items are highlighted on Exhibit “2”.

        18.     The parties are at an impasse at the present time concerning discovery directed

 to Mr. Nash. With respect to a Rule 2004 Examination of the Mr. Nash in his individual

 capacity, the parties’ positions are as follows:

                a.      Mr. Wyche: As a party in interest, Mr. Wyche is permitted to conduct a
                        broad and unfettered examination of Mr. Nash in his individual capacity
                        concerning all matters which may impact the Debtor’s estate, which he
                        believes include all of the subject areas upon which documents have
                        been requested from Debtor. In particular, at this time, Mr. Wyche
                        believes relevant topics of examination at the Rule 2004 Examination


                                                    4
Case 20-20875-CMB       Doc 26     Filed 12/03/20 Entered 12/03/20 19:09:12            Desc Main
                                  Document      Page 5 of 6




                       will consist of, without limitation: i) information about the assets and
                       operations of Mr. Nash; ii) the relationship between and among Debtor,
                       Terra, and Mr. Nash; iii) information relevant to potential claims
                       creditors or the estate may have against Mr. Nash relating to potential
                       claims for breach of fiduciary duty, usurpation of corporate
                       opportunities, successor liability, and/or multiple forms of veil-piercing
                       (including without limitation traditional veil-piercing and/or enterprise
                       liability).

                b.     Mr. Nash: expressly limited to the nature and extent of relationship
                       between Mr. Nash and the Debtor. Anything related to the underlying
                       business or financials of Mr. Nash is outside the scope.

 IV.    STATUS OF DISCOVERY DIRECTED TO TERRA AND RULE 2004
        EXAMINATION

        19.     The document attached hereto as Exhibit “3” sets forth the current status of the

 documents sought from Terra pursuant to the subpoena.

        20.     The remaining open items are highlighted on Exhibit “3”.

        21.     The parties are presently at an impasse concerning discovery directed to Terra.

 With respect to a Rule 2004 Examination of Terra, the parties’ positions are as follows:

                a.     Mr. Wyche: Mr. Wyche believes that Terra’s representative at Rule
                       2004 Examination will be Mr. Nash. As a party in interest, Mr. Wyche
                       is permitted to conduct a broad and unfettered examination of Terra
                       concerning all matters which may impact the Debtor’s estate, which he
                       believes include all of the subject areas upon which documents have
                       been subpoenaed from Terra. In particular, at this time, Mr. Wyche
                       believes relevant topics of examination at the Rule 2004 Examination
                       will consist of, without limitation: i) information about the structure,
                       ownership, assets, and operations of Terra; ii) the relationship between
                       and among Debtor, Terra, and Mr. Nash; iii) information relevant to
                       potential claims creditors or the estate may have against Terra relating to
                       potential claims for breach of fiduciary duty, usurpation of corporate
                       opportunities, successor liability, and/or multiple forms of veil-piercing
                       (including without limitation traditional veil-piercing and/or enterprise
                       liability).




                                                5
Case 20-20875-CMB       Doc 26       Filed 12/03/20 Entered 12/03/20 19:09:12         Desc Main
                                    Document      Page 6 of 6




               b.      Terra: expressly limited to the nature and extent of relationship between
                       Terra and the Debtor. Anything related to the underlying business or
                       financials of Terra is outside the scope.

                                      Respectfully submitted,


 METZ    LEWIS         BRODMAN           MUST
 O’KEEFE LLC

 By:     /s/ Roger P. Poorman                       /s/ Ryan J. Cooney
 Roger P. Poorman, Esquire                          Ryan J. Cooney
 Pa. ID. # 206562                                   PA I.D. # 319213
 535 Smithfield Street, Suite 800                   223 Fourth Ave, 4th Floor
 Pittsburgh, PA 15222                               Pittsburgh, PA 15222
 (412) 918-1100 (T)                                 (412) 392-0330 (T)
 (412) 918-1199 (F)                                 (412 )392-0335 (F)
 rpoorman@metzlewis.com                             rcooney@lampllaw.com
 Attorneys for Robert H. Wyche                      Attorneys for Debtor, Monroe Nash, and Terra
                                                    Investments, LLC




                                                6
